UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7704


BROOKS JAMES TERRELL,

                Plaintiff - Appellant,

          v.

MR. RUPERT, Disciplinary Hearing Officer (DHO), Lee County
USP, VA; HARRELL WATTS, Administrator National Inmate
Appeals,

                      Defendants – Appellees,
          and

FEDERAL BUREAU OF PRISONS,

                      Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:11-cv-00024-JCT-RSB)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se.    Sara Bugbee Winn,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brooks    James   Terrell       appeals   the   district   court’s

order denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971).     We    have   reviewed     the   record   and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Terrell v. Rupert, No. 7:11-cv-00024-

JCT-RSB (W.D. Va. Dec. 5, 2011).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                         2